                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       CRYSTAL SCRIPPS MCKELLAR,                         Case No. 19-cv-07314-CRB (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                             DISCOVERY REFERRAL ORDER
                                  13              v.
                                                                                             Re: ECF No. 138
                                  14       MITHRIL CAPITAL MANAGEMENT
                                           LLC, et al.,
                                  15
                                                         Defendants.
                                  16

                                  17        The district judge referred all discovery matters to the undersigned.1 No discovery dispute is

                                  18   pending (although there may be an issue about the timing of discovery given the pending motions

                                  19   to compel arbitration and for a preliminary injunction (now calendared for February 28, 2020)). To

                                  20   the extent that the parties have a dispute encompassed by the referral at ECF No. 41, the parties

                                  21   must comply with the undersigned’s standing order (attached). The dispute procedures in it

                                  22   require, among other things, that if a meet-and-confer by other means does not resolve the parties'

                                  23   dispute, lead counsel for the parties must meet and confer in person (if counsel are local) and then

                                  24   submit a joint letter brief with information about any unresolved disputes. The letter brief must be

                                  25   filed under the Civil Events category of “Motions and Related Filings > Motions – General >

                                  26

                                  27
                                       1
                                        Order of Reference, ECF No. __. Citations refer to material in the Electronic Case File (“ECF”);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-07314-CRB (LB)
                                   1   Discovery Letter Brief.” After reviewing the joint letter brief, the court will evaluate whether

                                   2   future proceedings are necessary, including any further briefing or argument.

                                   3      IT IS SO ORDERED.

                                   4      Dated: January 31, 2020

                                   5

                                   6                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   7                                                    United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-07314-CRB (LB)                  2
